                                                                              SO ORDERED.


                                                                               Dated: August 23, 2021




   1
                                                                              Redfield T. Baum, Bankruptcy Judge
   2                                                                          _________________________________

   3

   4

   5                             UNITED STATES BANKRUPTCY COURT
   6                                   DISTRICT OF ARIZONA
   7
           In re:                                                    Chapter:
   8
           JHS VENTURES LLC
   9                                                                 Case No.: 2:19-bk-06528-MCW
  10                                                                 Adversary No.: 2:21-ap-00023-MCW
  11                                                  Debtors.

  12                                                                        ORDER SETTING VIDEO
                                                                         MEDIATION AND ESTABLISHING
  13
                                                                                PROCEDURES
  14
                                                                      Date: September 8, 2021
  15       Tempe Restaurant Partners, LLC                             Time: 9:30 a.m.
                                                     Plaintiffs,      Location: Zoom for Government
  16                                                                            Videoconference. 1
                                   v.
  17
           JHS VENTURES LLC
  18                                              Defendants.

  19

  20
                    A mediation in the above referenced case is currently set for September 8, 2021 at
  21
       9:30 a.m. In accordance with General Order No. 21-1 dated May 25, 2021 and this Order, the
  22
       mediation will be conducted via videoconference using the Zoom for Government
  23
       videoconferencing platform. Participants will not be physically present in the courtroom.
  24
       The COVID-19 public
  25
       1
         The Court holds the necessary Zoom for Government licenses. Lawyers and witnesses do not need to purchase
  26   Zoom software or a license to participate in mediation. There is no fee to participate, however it is possible that
       regular telephone toll charges may apply if the Zoom audio platform is accessed by phone.


Case 2:21-ap-00023-MCW                                 1
                                    Doc 26 Filed 08/23/21  Entered 08/23/21 12:36:50                           Desc
                                    Main Document    Page 1 of 3
   1   health emergency constitutes good cause and compelling circumstances for holding the

   2   mediation by videoconference. This Court has been informed that Zoom for Government

   3   provides appropriate safeguards for the parties. It is this Court’s intent to provide further

   4   safeguards through this Order.

   5          Unless modified by the Court, the provisions of this Order will govern the course of

   6   proceedings:

   7          1. Participation by Videoconference with Zoom for Government.

   8          All parties involved in this matter must appear at the mediation by Zoom for Government

   9   videoconference. For a successful experience, each participant should be familiar with and

  10   follow the guidance found at the U.S. Bankruptcy Court’s Videoconference Hearing Guidelines

  11   found at:

  12                  http://azb.uscourts.gov/sites/default/files/videoconferenceguidelines.pdf

  13                  a. Connecting to Zoom. The following link or URL (internet address) will allow

  14          you to participate in the mediation:

  15    https://www.zoomgov.com/j/1611110286?pwd=VFhlRU5EYzYvcTBxT1p2N3dzNU1Edz09

  16          Parties must click on the link (or paste the URL into the computer’s browser and hit

  17   “Enter”) and then follow the instructions.

  18                                       Meeting ID: 161 111 0286

  19                                           Password: 890334

  20                  b. Required Equipment. Zoom permits access to the video portion via electronic

  21          device with internet access or by computer and access to the audio portion via either

  22          electronic device with internet access or by computer and or by telephone.

  23                          i. Video. To use the video portion of Zoom, each parties must have an

  24                  electronic device equipped with (a) a camera capable of sending and receiving

  25                  video using Zoom; (b) internet browsing software that will accommodate Zoom;

  26


Case 2:21-ap-00023-MCW                             2
                                Doc 26 Filed 08/23/21  Entered 08/23/21 12:36:50                Desc
                                Main Document    Page 2 of 3
   1                  and (c) a stable internet connection and bandwidth sufficient to support Zoom. It

   2                  is not necessary to download and install Zoom software.

   3                         ii. Audio. To use the audio portion of Zoom, each participant must have

   4                  either (a) an electronic device equipped with a microphone and speakers or (b) a

   5                  telephone. If the telephone is a cellular phone, the participant must be in a location

   6                  with service adequate to provide clear audio.

   7          2. Position Papers.

   8          Confidential position papers are due by September 1, 2021 and are to be emailed to

   9   Courtroom Deputy, Tayler Carter (Tayler_Carter @azb.uscourts.gov). The parties are reminded

  10   that each side must have someone present with settlement authority to resolve the matter.

  11          3. Courtroom Formalities.

  12           Though held remotely by videoconference, the mediation conference constitutes a

  13   judicial proceeding. Any recording of a Court proceeding held by video, including “screen-

  14   shots” or other visual copying of a hearing, is absolutely prohibited. No one except the assigned

  15   Electronic Court Recorder or another person that the Court directs may record the audio or video

  16   of the hearing.    Formalities of a courtroom will be observed.           Participants must dress

  17   appropriately and must conduct themselves in a professional manner.             Violation of these

  18   prohibitions/admonitions may result in sanctions deemed necessary by the Court.

  19                                                 SIGNED AND DATED ABOVE.

  20

  21

  22

  23

  24

  25

  26


Case 2:21-ap-00023-MCW                            3
                               Doc 26 Filed 08/23/21  Entered 08/23/21 12:36:50                 Desc
                               Main Document    Page 3 of 3
